



EXHIBIT 10.2






LEASE AGREEMENT


This Lease Agreement (this “Agreement” or “Lease”), dated as of October 31,
2016, is made between PNC Energy Capital LLC, a Delaware limited liability
company (the “Lessor”) and Groton Fuel Cell 1, LLC, a Delaware limited liability
company (the “Lessee”). Lessor and Lessee are referred to in this Agreement
individually as a “Party” and, collectively, as the “Parties”. Capitalized terms
used but not defined herein shall have the meaning set forth for such terms in
the Purchase Agreement (as defined below).
WHEREAS, Lessor is in the business of owning and leasing fuel cell energy
generating equipment and plans to purchase certain fuel cell energy equipment
from Lessee pursuant to the Purchase and Sale Agreement, dated as of the date
hereof, between Lessor and Lessee (the “Purchase Agreement”);
WHEREAS, FuelCell Energy, Inc., a Delaware corporation (“Guarantor”) has
delivered to Lessor a Confirmation of Guaranty, dated as of the date hereof,
pursuant to that certain Master Guaranty Agreement, dated as of December 11,
2015 (the “Guaranty”) to guarantee Lessee’s payment obligations to Lessor; and
WHEREAS, Lessee desires to lease from Lessor, and Lessor desires to lease to
Lessee, the fuel cell energy equipment described in each Bill of Sale entered
into pursuant to the Purchase Agreement and as further described in this
Agreement, when and as the conditions to such lease are met as provided herein.
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements hereinafter set forth, and intending to be legally
bound hereby, the Parties agree as follows:
1.    LEASE. Lessor agrees to lease to Lessee and Lessee agrees to lease from
Lessor certain fuel cell energy equipment (the “Equipment”) as further described
in Exhibit A. The Equipment shall be installed at the location described in
Exhibit A (the “Site”).


2.    TERM AND RENT. The initial term (“Initial Term”) for this Lease shall be
for the period specified in Exhibit A, and Lessee shall pay Lessor the Rent
specified in Exhibit A throughout the Initial Term for the use of the Equipment.
Attachment # 4 to Exhibit A sets forth a schedule showing the allocation of Rent
for federal income tax purposes among Rent payment periods, any portion of the
Rent that is considered a section 467 loan, the amortizing loan balance and the
amount of interest each period that the Lessor is considered to pay the Lessee
on any such loan. The Initial Term and Rent with respect to the Equipment shall
commence on, and Lessee will be obligated to pay Rent from, the Rental
Commencement Date (as defined in Exhibit A). For purposes of this Agreement, the
term “Rent” shall mean and include all amounts payable by Lessee to Lessor for
the lease of the Equipment. As used in this Agreement, the term “Lease Term”
means the Initial Term plus any Renewal Terms (as defined in Section 15), unless
earlier terminated in accordance with the terms of this Agreement.


3    LATE CHARGES. If any Rent or other amount due hereunder is not paid within
five (5) days after the due date thereof, Lessor shall have the right to add and
collect and Lessee agrees to pay a late charge on, and in addition to, such
unpaid Rent or other amount due hereunder for each month or part thereof that
such Rent or other amount due hereunder remains unpaid, equal to 2.5% per month
of such unpaid Rent or other amount due hereunder until paid.




--------------------------------------------------------------------------------





4.    DISCLAIMER OF WARRANTIES. Lessee acknowledges that Lessor is not the
manufacturer of the Equipment, nor manufacturer’s agent, and Lessee agrees that
as between Lessor and Lessee, the Equipment leased hereunder is of a design,
size, fitness and capacity selected by Lessee and that Lessee is satisfied that
the same is suitable and fit for its intended purpose. LESSEE FURTHER
ACKNOWLEDGES THAT THE EQUIPMENT IS LEASED UNDER THIS AGREEMENT AND EACH LEASE ON
AN ‘AS-IS,’ ‘WHERE IS’ BASIS AND THAT LESSOR MAKES NO REPRESENTATION OR WARRANTY
OF ANY KIND, EXPRESS OR IMPLIED, WITH RESPECT TO ANY OF THE EQUIPMENT, ITS
MERCHANTABILITY, OR ITS FITNESS FOR A PARTICULAR PURPOSE. LESSOR SHALL NOT BE
LIABLE TO LESSEE OR ANY OTHER PERSON FOR DIRECT, INDIRECT, SPECIAL, INCIDENTAL
OR CONSEQUENTIAL DAMAGES ARISING FROM LESSEE’S USE OF THE EQUIPMENT, ANY DEFECT
OR MALFUNCTION OF THE EQUIPMENT, OR FOR DAMAGES BASED ON STRICT OR ABSOLUTE TORT
LIABILITY OR LESSOR’S NEGLIGENCE. No defect or unfitness of the Equipment shall
relieve Lessee of the obligation to pay Rent, or to perform any other obligation
under this Agreement.


5.    ASSIGNMENT OF WARRANTIES. Notwithstanding the foregoing, so long as no
Default (as defined in Section 19) has occurred hereunder and is continuing,
Lessee shall be entitled to the benefit of any applicable manufacturer’s
warranties received or held by Lessor or from which Lessor otherwise benefits,
and to the extent assignable, Lessor hereby assigns such warranties to Lessee
for the Lease Term. In the event that any warranty is not assignable to Lessee,
Lessor hereby appoints Lessee as Lessor’s agent and attorney-in-fact with
respect to such warranty, which appointment is coupled with an interest, to
assert and enforce, from time to time, in the name of and for the account of the
Lessor and the Lessee, as their interests may appear, but in all cases at the
sole cost and expense of the Lessee, any such warranty, and so long as no
Default shall have occurred and be continuing, Lessee may retain any recovery
from such claim.


6.    USE, OPERATION AND MAINTENANCE.


(a)    Lessee shall use the Equipment in the manner for which it was designed
and intended, solely for Lessee’s business purposes, substantially in accordance
with all manufacturer manuals and instructions and in compliance with Applicable
Law. As used herein, “Applicable Law” means all applicable laws, statutes,
regulations, ordinances, orders and other requirements of any governmental
authority (including such requirements necessary to ensure that the Equipment
qualifies for all tax benefits and environmental attributes, in each case, to
the extent available by law to the owner of the Equipment as of the date of this
Agreement). Lessee, at Lessee’s own cost and expense, shall install a fuel cell
energy production monitoring system to monitor the energy production of the
Equipment, and such monitoring system shall be acceptable to the Lessor and
provide Lessor with real-time access to such monitoring system’s data. Any such
monitoring systems installed by Lessee shall be deemed part of the Equipment and
shall become property of Lessor. Lessee, at Lessee’s own cost and expense, shall
keep the Equipment in good repair, condition and working order, ordinary wear
and tear excepted, sufficient to perform according to the requirements of this
Agreement and each Project Document, and shall furnish or otherwise obtain all
parts, mechanisms, devices and servicing required therefore in the ordinary
course. Lessee shall also make, at Lessee’s own cost and expense, all
modifications to the Equipment as are required from time to time for the
Equipment to comply with Applicable Law and each Project Document. All
replacement parts, repairs, alterations, modifications and additions to the
Equipment at any time made to or placed upon the Equipment shall become the
property of Lessor. Lessee may, with Lessor’s prior written consent, which shall
not be unreasonably withheld, make such alterations, modifications or additions
to the Equipment as Lessee may deem desirable in the conduct of its business;
provided the same shall not diminish the current or estimated residual value,
utility, function, operation or remaining useful life of the Equipment, cause
the loss of any warranty thereon or any certification necessary for the
maintenance thereof. Lessor acknowledges that any data files or software
developed or installed by Lessee which is resident or otherwise installed on the
Equipment shall be and remain the property of Lessee;


2

--------------------------------------------------------------------------------





provided, however, that the Lessor shall have no obligation or responsibility to
remove or return same to Lessee. Lessee shall, at Lessee’s own cost and expense,
provide and maintain a security system to adequately secure and limit access to
the Equipment.
(b) Lessee shall take all necessary actions so that Lessee is either not subject
to or is exempt from regulation (i) as a "public utility" or a "holding company"
under the FPA and PUHCA and FERC's regulations thereunder, and (ii) as a "public
utility," "electric utility," "electric corporation," or a "holding company" or
similar terms under applicable laws or regulations of the state where the System
is located.
(c) Lessee shall at all times maintain, or cause to be maintained, in full force
and effect an interconnection agreement with the applicable local utility that
permits interconnection and operation of the Equipment in parallel with such
utility’s distribution system.
7.    NET LEASE. This Agreement is a “net lease” and Lessee’s obligation to pay
all Rent and other amounts due and owing hereunder is absolute and unconditional
and shall not be terminated, extinguished, diminished, setoff or otherwise
impaired by any circumstance whatsoever, including by (a) any claim, setoff,
counterclaim, defense or other right which Lessee may have against Lessor or any
affiliate of Lessor; (b) any defect in the title, condition, design, operation,
merchantability or fitness for use of the Equipment, or any eviction of the
Equipment by paramount title or otherwise from the Site, or any unavailability
of access to the Equipment at the Site; (c) any loss, theft or destruction of,
or damage to, the Equipment or any portion thereof or interruption or cessation
in the use or possession thereof or any part thereof for any reason whatsoever
and of whatever duration; (d) the condemnation, requisitioning, expropriation,
seizure or other taking of title to or use of the Equipment or the Site by any
governmental entity or otherwise; (e) any ineligibility of the Equipment or any
portion thereof for any particular use, whether or not due to any failure of
Lessee to comply with any Applicable Law; (f) any event of “force majeure” or
any frustration of purpose; (g) any insolvency, bankruptcy, reorganization or
similar proceeding by or against Lessee; (h) termination or loss of the Site or
any portion thereof, or of any other lease, sublease, right-of-way, easement or
other interest in personal or real property upon or to which any portion of the
Equipment is located, attached or appurtenant or in connection with which any
portion of the Equipment is used or otherwise affects or may affect the
Equipment or any right thereto, (i) any termination of a Project Document or the
failure of any Project Document to be in full force and effect, or (j) any
defect in the title to, or the existence of any lien with respect to, the
Equipment (unless such defect or lien results from or is caused by any act or
omission of Lessor, in which case Lessee may withhold Rent if and to the extent
such defect or lien reasonably interferes with Lessee’s use of the Equipment),
it being the intention of the Parties hereto that all Rent and other amounts
payable under this Agreement shall continue to be payable in the manner and at
times provided for herein. If for any reason whatsoever this Agreement is
terminated in whole or in part by operation of law or otherwise, except as
specifically provided herein, Lessee nonetheless agrees, to the extent permitted
by Applicable Law and without limiting any other rights or remedies Lessor has
under this Agreement or any other Lease Document, to pay to Lessor an amount
equal to each installment of Rent and all other amounts due and owing hereunder,
at the time such payment would have become due and payable in accordance with
the terms hereof had this Agreement not been so terminated.


8.    NO LIENS; REMOVAL; ABANDONMENT; QUIET ENJOYMENT. Lessee shall keep the
Equipment free and clear from all liens, charges, encumbrances, legal process
and claims other than Permitted Liens. Lessee shall promptly notify Lessor of
the imposition of any lien (other than Permitted Liens) of which the Lessee
becomes aware and shall promptly use commercially reasonable efforts, at
Lessee’s own cost and expense, to fully discharge and release any such lien.
Lessee shall not move the Equipment from the location specified in this Lease
therefor without the prior written consent of Lessor. Lessee agrees not to waive
its right to use and possess the Equipment in favor of any party other than
Lessor and further


3

--------------------------------------------------------------------------------





agrees not to abandon the Equipment to any party other than Lessor. So long as
no Default has occurred and is continuing, Lessee’s quiet and peaceful
possession and use of the Equipment will not be disturbed by Lessor or anyone
claiming by, through or on behalf of Lessor.


9.    TITLE. (a) Lessor and Lessee agree that the Equipment is and at all times
shall remain the sole and exclusive personal property of Lessor (subject to
Section 25), and Lessee covenants that it will at all times treat the Equipment
as such and that no part of the Equipment shall be considered or treated as a
fixture. No right, title or interest in the Equipment shall pass to Lessee other
than the right to maintain possession and use of the Equipment for the Lease
Term, conditioned upon Lessee’s compliance with the terms and conditions of this
Agreement. If requested by Lessor, Lessee shall affix to or place on the
Equipment, at Lessor’s expense, plates or markings indicating Lessor’s
ownership. Lessee will obtain a consent, acknowledgment and waiver from all
persons with a real property interest in each Site where the Equipment is
located, in form and substance reasonably acceptable to Lessor, consenting to
and acknowledging Lessor’s ownership of the Equipment as Lessor’s personal
property and waiving any ownership claim to the Equipment, whether as personal
property or as a fixture.


(b)    The Parties agree that this Agreement will be a “true lease,” and the
Lessor will be treated as owner of the Equipment and Lessee will be treated as
lessee and, accordingly, the Parties agree that the Lessor will be entitled to
claim any and all benefits available to an owner of the Equipment, including (i)
all Tax Benefits (as defined in Section 18), and (ii) all rights and interests
in and to any renewable energy credits, utility rebates (including performance
based incentives), and any other environmental attributes associated with the
electricity or thermal output from the Equipment that, as a matter of law,
belong to the owner rather than the user of the Equipment (all such attributes
in this clause (ii), specifically excluding any Tax Benefits, the “Environmental
Attributes”). Lessor hereby assigns, effective as of the Lease Commencement
Date, to Lessee, solely for the duration of the Lease Term, all of its rights
and interests in and to any and all Environmental Attributes currently available
by law to an owner of the Equipment as of the date hereof. For the avoidance of
doubt, Lessor does not assign to Lessee any Environmental Attributes that, due
to any future change in law, may become available only to an owner of the
Equipment (including, but not limited to, any carbon credits). If any
Environmental Attributes become available each of Lessor and Lessee shall be
entitled to 50% of the value or proceeds of such Environmental Attributes during
the Lease Term. In the event that this Agreement or the Lease is deemed to be a
lease intended for security, Lessee hereby grants Lessor a purchase money
security interest in the Equipment (including any replacements, substitutions,
additions, attachments and proceeds).
10.    TAXES. (a) Lessee shall promptly reimburse Lessor, or shall pay directly
if so requested by Lessor, as additional Rent, all taxes, charges and fees
(including any interest, additions to tax and penalties) that may now or
hereafter be imposed or levied by any governmental body or agency upon or in
connection with the purchase, ownership, lease, possession, use or location of
the Equipment or otherwise in connection with the transactions contemplated by
this Agreement, including sales, use, property (real or personal and tangible or
intangible), value added or other transfer taxes on (i) the initial sale of
Equipment to Lessor, (ii) the Rents, (iii) the sale of power or thermal energy
to, or the use of the Equipment by, the offtaker under the Power Purchase
Agreement, dated as of December 23, 2015, between Lessee, FuelCell Energy, Inc.
and Pfizer Inc. (as the same may be amended, amended and restated, modified or
supplemented from time to time, the “Power Purchase Agreement”), or otherwise
with respect to any Project Document, (iv) any payment of Stipulated Loss Value
and (v) upon any exercise of the Purchase Option, but excluding any and all
taxes, charges and fees (including any interest, additions to tax and penalties)
(A) on or measured by net or gross income, net or gross receipts, alternative
minimum taxable income, items of tax preference, branch profits, franchise,
capital, conduct of business, stock value or net worth (in each case other than
taxes that are (or are in the nature of) sales, use, value added, transfer,
excise and personal property taxes), (B) resulting from


4

--------------------------------------------------------------------------------





Lessor’s negligence, willful misconduct, or the breach by Lessor of any of its
representations, warranties, covenants or obligations under any Lease Document
(as defined in the Purchase Agreement), (C) resulting from or arising out of any
failure on the part of Lessor to file any tax returns or pay any taxes owing on
a timely basis or any errors or omissions on Lessor’s tax returns unless the
Lessee is responsible under this Agreement for filing the returns, Lessee has
not provided information requested by Lessor that is necessary to file such tax
returns or Lessor’s failure to file any tax returns or any errors or omissions
on such tax returns is attributable to Lessee’s fraud, negligence or
misrepresentation, (D) attributable to a transfer or disposition (directly or
indirectly) of any interest in the Equipment, this Agreement or any part of the
foregoing or any interest in the Lessor (including a deemed transfer for tax
purposes) other than (I) a transfer to Lessee pursuant to the exercise of any
purchase option granted to Lessee under this Agreement, or (II) a transfer
pursuant to Lessor’s exercise of remedies in Section 19 of this Agreement as a
result of a Default, (E) resulting from the leasing, ownership, use or operation
of any Equipment after the expiration or earlier termination of this Agreement
with respect to such Equipment, (F) imposed on Lessor (including by way of
withholding) as a result of the failure by Lessor (or any member of Lessor) to
be a “United States person” (within the meaning of section 7701(a)(30) of the
Internal Revenue Code (the “Code”), (G) imposed on Lessor by any jurisdiction to
the extent such taxes would not have been imposed on Lessor had Lessor not
engaged in activities in such jurisdiction unrelated to the transactions
contemplated by the Lease Documents (as defined in the Purchase Agreement), and
(H) imposed on any transferee, assignee or successor in interest of the Lessor
to the extent such taxes are in excess of the taxes that would have been imposed
on the original Lessor had such transfer or assignment not occurred. Lessee
shall file, in a timely manner and in the name of the Lessor as owner, any
personal property tax returns relating to the Equipment that are required to be
filed covering periods during the Lease Term, pay the amounts shown on the
returns and provide copies of such returns and proof of payment to the Lessor.
Failure of Lessee to pay promptly amounts due hereunder shall be treated the
same as failure to pay any installment of Rent pursuant to Section 3. If Lessee
is requested by Lessor to file any other returns or remit payments directly to
any governmental body or agency, Lessee shall provide proof of said filing or
payment to Lessor.


(b) Lessee shall be entitled to contest the imposition of taxes, charges and
fees (including penalties) subject to this Section 10 at Lessee’s sole cost and
expense; provided that Lessee has confirmed in writing its liability for the
amounts should it lose the contest, the contest does not create risk of
forfeiture of the Equipment, and Lessee keeps Lessor informed about the progress
of the contest and provides Lessor copies of any filings or correspondence with
the tax authorities about the case. Lessor shall provide to Lessee such
information as Lessee may reasonably request in order to contest and shall
otherwise cooperate with Lessee to the extent necessary to permit Lessee to
conduct such contest. Lessor agrees not to settle any claim that Lessee is
contesting in accordance with this Section 10(b) without the prior consent of
Lessee, such consent not to be unreasonably withheld. If Lessor shall obtain a
refund or tax credit or other tax benefit attributable to an amount paid by
Lessee pursuant to this Section 10, Lessor shall promptly pay or credit to
Lessee the amount of such refund, credit or tax benefit.
11.    ACCOUNTS. (a) Lessee agrees to deposit all revenues received by Lessee
with respect to the Equipment into a demand deposit account linked to a specific
lockbox address (the “Lockbox Account”) to be established by Lessee. In
addition, on the Lease Commencement Date, Lessee shall establish three separate
interest bearing accounts as follows: (i) the “First Module Replacement Reserve
Account”; (ii) the “Second Module Replacement Reserve Account”); and (iii) the
“Minimum Monthly Reserve Account.” The First Module Replacement Reserve Account,
the Second Module Replacement Reserve Account, the Minimum Monthly Reserve
Account and the Lockbox Account are together referred to as the “Accounts”). Any
and all interest accruing on invested amounts held in any of the Accounts shall
be for the benefit of and shall be deemed the property of Lessee. Each of the
Accounts may be at a financial institution that is an affiliate of Lessor. The
cost of establishing and maintaining the Accounts shall be borne by Lessee.
Lessee


5

--------------------------------------------------------------------------------





shall instruct each counterparty to each Project Document to make all payments
to which Lessee or any of Lessee’s affiliates is entitled under each such
Project Document to the Lockbox Account and to provide evidence of such
instruction to Lessor, and Lessee agrees to enforce its right, or to cause its
affiliates to enforce their rights, to designate the Lockbox Account as the
place to which such payments should be made in the event that for any reason any
such counterparty fails to make payment to such account. Lessee shall, on the
Lease Commencement Date, fund the First Module Replacement Reserve Account with
an amount equal to the “First Module Replacement Reserve Fund” as set forth in
Exhibit A. Additionally Lessee shall, on the Lease Commencement Date, fund the
Minimum Monthly Reserve Account with an amount equal to the “Minimum Monthly
Reserve Fund” amount set forth in Exhibit A (the “Minimum Balance Requirement”),
and Lessee shall thereafter maintain a minimum amount in the Minimum Monthly
Reserve Account equal to the amount set forth in Exhibit A. Lessor shall have
sole signatory authority over the Accounts.


(b)    If (i) an amount greater than twenty-five percent (25%) of the Minimum
Balance Requirement is drawn from the Minimum Monthly Reserve Account and used
to cover Rent payments on two (2) consecutive Rent payment dates or (ii) the
amount in the Minimum Monthly Reserve Account falls below seventy-five percent
(75%) of the Minimum Balance Requirement at any time, Lessee shall promptly
replenish the Minimum Monthly Reserve Account such that the Minimum Balance
Requirement is met and in addition shall provide to Lessor information regarding
the cause of the shortfalls in the Lockbox Account and/or Minimum Monthly
Reserve Account, the steps being taken to remedy the situation giving rise to
such shortfalls, and such other information as Lessor shall reasonably request
(which information shall not include technical proprietary information).
(c)    On the date that is five (5) business days prior to each date on which a
payment of Rent is due (each, a “Rent Payment Date”), Lessor shall determine the
amounts on deposit in the Lockbox Account, and if there are insufficient funds
to make the transfers contemplated in clauses first and second of Section 11(d)
in full on the next occurring Rent Payment Date, Lessor shall withdraw from the
Minimum Monthly Reserve Account an amount equal to such deficiency and deposit
such amount into the Lockbox Account.
(d)    On each Rent Payment Date under this Lease, Lessor shall transfer funds
from the Lockbox Account in the following order of priority, in each case, to
the extent funds are available in the Lockbox Account:
First, if any amount (other than Rent due and payable on such Rent Payment Date)
is due and owing on such Rent Payment Date to Lessor hereunder (including, for
the avoidance of doubt, any delinquent Rent due and owing at such time) or under
any other Lease Document, Lessor shall transfer such amount to Lessor.
Second, Lessor shall transfer the amount of all Rent due and owing on such Rent
Payment Date to Lessor.
Third, if the Minimum Balance Requirement is not met as of such Rent Payment
Date, Lessor shall transfer to the Minimum Monthly Reserve Account the amount
necessary to meet the Minimum Balance Requirement.
Fourth, if such Rent Payment Date occurs prior to such date that Lessor has
released all applicable funds to Lessee in connection with the Second Module
Replacement (as defined below) or such later date as Lessor may determine,
Lessor shall transfer funds to the Second Module Replacement Reserve Account in
accordance with the Second Module Replacement Sinking Fund Reserve Schedule (as
defined in the Rental Schedule).


6

--------------------------------------------------------------------------------





Fifth, provided that no Default has occurred and is continuing, Lessor shall
transfer to Lessee any amounts remaining in the Lockbox Account.
(e) For the avoidance of doubt, funds in the First Module Replacement Reserve
Account are intended for the purpose of completing the first replacement of the
fuel cell module component of the Equipment and funds in the Second Module
Replacement Reserve Account are intended for the purpose of completing the
second replacement of the fuel cell module component of the Equipment. With
respect to the first replacement of the fuel cell module component of the
Equipment (the “First Module Replacement”), so long as no Default has occurred
and is continuing, within five (5) business days following (i) written request
from Lessee, (ii) Lessor’s receipt of a report and certificate from a licensed
professional engineer satisfactory to Lessor with respect to the First Module
Replacement and (iii) Lessee’s delivery to Lessor of evidence of Lessor’s
ownership of the equipment relating to the First Module Replacement, Lessor
shall release funds from the First Module Replacement Reserve Account to Lessee
in the amount of the documented cost of such First Module Replacement, provided
that (x) if such cost is less than 90% of the “First Module Replacement Reserve
Fund” described in Exhibit A (the “First Module Replacement Reserve Fund”), then
Lessor will release 90% of the First Module Replacement Reserve Fund, and (y) if
such cost is greater than the First Module Replacement Reserve Fund, then Lessor
will release the First Module Replacement Reserve Fund. Following such release,
Lessor shall transfer any remaining portion of the First Module Replacement
Reserve Fund that is not released in connection with the First Module
Replacement from the First Module Replacement Reserve Account to the Second
Module Replacement Reserve Account to be applied to the Second Module
Replacement (as defined below) in accordance with the terms of this Agreement.
With respect to the second replacement of the fuel cell module component of the
Equipment (the “Second Module Replacement”), so long as no Default has occurred
and is continuing, within five (5) business days following (i) written request
from Lessee, (ii) Lessor’s receipt of a report and certificate from a licensed
professional engineer satisfactory to Lessor with respect to the Second Module
Replacement and (iii) Lessee’s delivery to Lessor of evidence of Lessor’s
ownership of the equipment relating to the Second Module Replacement, Lessor
shall release funds from the Second Module Replacement Reserve Account to Lessee
in the amount of the then remaining funds in the Second Module Replacement
Reserve Account.
(f)    At the end of the Lease Term, and after all amounts payable to Lessor
under the Lease Documents have indefeasibly been paid in full, all amounts
remaining in the Accounts shall be paid to Lessee other than (i) amounts
necessary to repair any damage to the Equipment for which Lessee is liable
hereunder or to the Site as a result of Lessee’s activity on the Site for which
Lessor is liable and (ii) amounts Lessor is holding with respect to fuel cell
module replacement in accordance with Section 14, which amounts (or reasonably
estimated amounts if the specific amounts are not then known to Lessor) may be
retained by Lessor. In the event the estimated amount retained by Lessor is
greater than the actual amount necessary for such repairs, Lessor shall so
notify Lessee promptly following such determination and shall deliver to Lessee
an amount equal to such excess.
(g)    Lessor may cause a collateral agent to take any or all actions Lessor is
permitted to take under this Agreement or any Lease Document.
12.    LOSS OF OR DAMAGE TO EQUIPMENT. Lessee hereby assumes and shall bear the
risk of loss for destruction of or damage to the Equipment from any and every
cause whatsoever, whether or not insured, until the Equipment is returned to
Lessor. No such loss or damage shall impair any obligation of Lessee under this
Agreement, which shall continue in full force and effect. In event of damage to
or theft, loss or destruction of the Equipment (or any item thereof), Lessee
shall promptly notify Lessor in writing of such fact and of all details with
respect thereto, and shall, within thirty days of such event, at Lessee’s
option, (a) place the same in good repair, condition and working order, (b) at
Lessee’s expense, dispose of any Equipment in compliance with Applicable Law,
substitute such Equipment (or any item thereof) with


7

--------------------------------------------------------------------------------





equipment of equivalent or superior manufacture, make, model and features, in
good repair, condition and working order and transfer clear title to such
replacement property to Lessor whereupon such property shall be subject to this
Agreement and the applicable other Lease Documents and be deemed Equipment for
purposes hereof and thereof, or (c) pay Lessor an amount equal to the sum of (i)
all Rent accrued but unpaid to the date of such payment, plus (ii) the
“Stipulated Loss Value” of the Equipment as set forth in Exhibit A (the
“Stipulated Loss Value”), whereupon this Lease shall terminate, subject to
Section 22, solely with respect to the Equipment (or any item thereof) for which
such payment is received by Lessor. Any insurance proceeds received with respect
to the Equipment (or any item thereof) shall be applied, in the event option (c)
is elected, in reduction of the then unpaid obligations, including the
Stipulated Loss Value, of Lessee to Lessor, if not already paid by Lessee, or,
if already paid by Lessee, to reimburse Lessee for such payment, or, in the
event option (a) or (b) is elected, to reimburse Lessee for the costs of
repairing, restoring or replacing the Equipment (or any item thereof) upon
receipt by Lessor of evidence, satisfactory to Lessor, that such repair,
restoration or replacement has been completed, and an invoice has been provided
therefor.


13.    INSURANCE. (a) Lessee shall keep the Equipment insured against theft and
all risks of loss or damage, subject to policy limitations or exclusions
reasonably acceptable to Lessor, from every cause whatsoever for an amount equal
to the greater of the Stipulated Loss Value and the replacement value of the
Equipment and shall carry general liability insurance, both for personal injury
and property damage, and Lessee shall be liable for all deductible portions of
all required insurance. All such insurance shall be maintained with insurance
companies rated A-X or better by Best’s Insurance Guide and Key Ratings (or an
equivalent rating by another nationally recognized insurance rating agency of
similar standing if Best’s Insurance Guide and Key Ratings shall no longer be
published) or with other insurance companies of recognized responsibility
satisfactory to Lessor. All insurance for theft, loss or damage shall provide
that losses, if any, shall be payable to Lessor, and all such liability
insurance shall name Lessor (or Lessor’s assignee as appropriate) as additional
insured and shall be endorsed to state that it shall be primary insurance as to
Lessor. Lessee shall pay the premiums therefor and deliver to Lessor a
certificate of insurance or other evidence satisfactory to Lessor that such
insurance coverage is in effect; provided, however, that Lessor shall be under
no duty either to ascertain the existence of or to examine such insurance
policies or to advise Lessee in the event such insurance coverage shall not
comply with the requirements hereof. Each insurer shall agree by endorsement
upon the policy or policies issued by it or by independent instrument furnished
to Lessor, that it will give Lessor at least ten (10) days’ prior written notice
of cancellation of the policy for nonpayment of premiums and at least thirty
(30) days’ prior written notice for alteration or cancellation due to any other
reason or for non-renewal of the policy. The proceeds of such insurance payable
as a result of loss of or damage to the Equipment shall be applied as set forth
in Section 12.


(b)    If Lessee fails to obtain insurance or provide evidence thereof to
Lessor, Lessee agrees that Lessor may, upon prior written notice to Lessee, but
shall not be obligated to, obtain such insurance on Lessee’s behalf and charge
Lessee for all costs and expenses associated therewith. Without limiting the
forgoing, Lessee specifically agrees that if Lessor obtains insurance on
Lessee’s behalf, Lessee will be required to pay a monthly insurance charge. The
insurance charge will include reimbursement for premiums advanced to the
insurer, finance charges (which will typically be at a rate higher than the rate
used to determine the Rent), billing and tracking fees, administrative expenses
and other related fees. Lessor shall receive a portion of the insurance charges,
which may include a profit from such finance charges, billing, tracking,
administrative and other charges.
Except as provided in the immediately preceding paragraph, any other insurance
obtained by or available to Lessor shall be secondary insurance, and Lessor
shall be solely liable for all costs associated therewith.


8

--------------------------------------------------------------------------------





14.    END OF LEASE TERM OPTIONS. Not later than one hundred eighty (180) days
prior to the expiration of the Initial Term or any Renewal Term (as defined
below) of this Lease, Lessee shall notify the Lessor in writing whether it
intends at the expiration of such term to (a) renew the Lease in accordance with
Section 15 of this Agreement (the “Renewal Option”), (b) purchase the Equipment
in accordance with Section 16 of this Agreement (the “Purchase Option”), or (c)
return the Equipment to Lessor (the “Return Option”); provided that Lessee may
only exercise the Renewal Option or the Purchase Option so long as no Default
under this Agreement has occurred and is then continuing and Lessee may only
exercise the Return Option if all conditions contained in each Project Document
to assign each such Project Document to Lessor have been met. If Lessee does not
provide this notice at the end of the Initial Term, Lessee shall be deemed to
have elected the Renewal Option. If Lessee does not provide this notice at the
end of any Renewal Term, Lessee shall be deemed to have elected either the
Renewal Option or the Return Option, to be selected in Lessor’s sole discretion.
If Lessee elects the Return Option, Lessee acknowledges that by means of that
certain Assignment Agreement dated as of the date hereof and executed by Lessee
in favor of Lessor (the “Assignment Agreement”), Lessee shall have assigned to
Lessor all of Lessee’s right, title and interest in, to and under each Project
Document and each Governmental Approval, effective as of the end of the Lease
Term. If the Equipment is not then in good repair, condition and working order
or if the remaining useful life of the fuel cell module is not at least equal to
the remaining term of the Power Purchase Agreement, ordinary wear and tear
excepted, or has not been maintained in accordance with Section 6 hereof, Lessee
shall promptly reimburse Lessor for all reasonable costs incurred to restore the
Equipment to such condition and/or replace the fuel cell module, as the case may
be, and Lessor may exercise its rights to retain amounts on deposit in the
Accounts in accordance with Section 11(e); provided that so long as no Default
has occurred and is continuing, if Lessee has indicated in writing to Lessor
that the remaining useful life of the fuel cell module at such time is
sufficient to function until the twelfth (12th) anniversary of the Lease
Commencement Date but not for the remaining term of the Power Purchase
Agreement, Lessee may return the Equipment to Lessor without replacing the fuel
cell module and Lessor shall retain the amounts then accumulated in the Second
Module Replacement Reserve Account. In such case, (i) Lessor shall consider
having FuelCell Energy, Inc. continue to remain as the operator of the Equipment
and (ii) Lessee shall replace the fuel cell module prior to the twelfth (12th)
anniversary of the Lease Commencement Date, and within five (5) business days
following (A) written request from Lessee, (B) Lessor’s receipt of a report and
certificate from a licensed professional engineer satisfactory to Lessor with
respect to such fuel cell module replacement and (C) Lessee’s delivery to Lessor
of evidence of Lessor’s ownership of the equipment relating to such fuel cell
module replacement, Lessor shall release funds from the Module Replacement
Reserve Account to Lessee in the amount of the then remaining funds in the First
Module Replacement Reserve Account and Second Module Replacement Reserve
Account. If, at the end of the Lease Term, Lessee has elected the Return Option
and any of the Power Purchase Agreement, the service agreement, the associated
land rights agreement or site license, the associated backup supply agreement,
the associated incentive payment agreement or applicable interconnection rights
are no longer in full force and effect, then Lessee shall, within sixty (60)
days of the end of the Lease Term, at Lessee’s expense, (i) reimburse Lessor for
the costs to restore the Equipment as provided above and (ii) remove all of the
Equipment from the Site, repair any damage to the Site caused by such removal so
the Site is restored to its original condition at the time the Equipment was
installed (pursuant to the requirements of the associated land rights agreement
or site license), pack the Equipment into appropriate shipping containers,
insure the shipment for the fair market value of the Equipment at such time, and
cause the Equipment to be delivered to such location within the United States as
Lessor may specify.


15.    LEASE RENEWAL. (a) If Lessee elects, or is deemed to elect, the Renewal
Option for this Lease, then this Lease (with respect to all, but not less than
all, of the Equipment under this Lease) shall be extended for a sixty (60) month
term or such other term or terms as Lessor and Lessee may agree upon (each such
term, a “Renewal Term”), commencing on the day following the last day of the
Initial Term or the prior Renewal Term, as applicable; provided that the
aggregate Renewal Terms may not exceed the remaining


9

--------------------------------------------------------------------------------





term of the Power Purchase Agreement or any service agreement or sixty (60)
consecutive months following the last day of the Initial Term without the prior
written consent of Lessor. Rent payable during any Renewal Term shall be the
Fair Market Rental Value for the Equipment as determined below.


(b)    The Fair Market Rental Value (as defined below) of the Equipment, as of
the commencement of any Renewal Term, shall be determined by agreement of Lessor
and Lessee within sixty (60) days after receipt by Lessor of the irrevocable
notice from the Lessee of its election to renew the Lease or its deemed election
to renew the Lease, or, if they shall fail to agree within such sixty (60) day
period, shall be determined by a qualified appraiser appointed by Lessor and
Lessee or, if they cannot agree on an appraiser, then by a panel of three (3)
appraisers with one each chosen by Lessor and Lessee and the third appraiser
appointed by the first two appraisers (the “Appraisal Procedure”), with the fair
market rental value as determined by the third appraiser to be binding and
conclusive on the Parties as the “Fair Market Rental Value” for purposes of this
Lease. The Rent payable during the Renewal Term shall be equal to the average of
the Rent payable during the twelve (12) month period immediately preceding the
Renewal Term until the Fair Market Rental Value is determined, at which time the
prior Rent payments shall be adjusted to take into account such determination.
(c)    The amounts that are payable during any Renewal Term as Stipulated Loss
Value shall be determined on the basis of the fair market sales value of the
Equipment as of the commencement of such Renewal Term and shall be set forth in
a schedule to be mutually agreed by Lessor and Lessee prior to the commencement
of such Renewal Term. If Lessor and Lessee cannot agree on the fair market sales
value, such amount shall be determined by the Appraisal Procedure, and the fees
and expenses of the appraiser or panel of appraisers shall be shared equally by
Lessor and Lessee.
16.    PURCHASE OPTION. (a) If Lessee elects the Purchase Option in accordance
with Section 14 of this Agreement, Lessee shall have the option to purchase all
but not less than all of the Equipment in this Lease from Lessor for an amount
equal to the then fair market value of the Equipment as agreed by Lessee and
Lessor, or if they shall fail to agree, as determined by the Appraisal Procedure
(such amount, the “Lessee Purchase Option Amount”). The Purchase Option shall be
consummated as of the close of business on the closing date set forth in
Lessee’s notice or on such other date the Parties may otherwise agree (the
“Lessee Purchase Date”).


(b)    So long as no Default shall have occurred and be continuing, Lessee shall
have the right to purchase all but not less than all of the Equipment described
in this Lease from Lessor (the "Early Buyout Option") for the fixed amount set
forth in the Rental Schedule to this Lease (the "Early Buyout Option Amount") on
the date of such Early Buyout Option as set forth in the Rental Schedule to this
Lease. Lessee may exercise the Early Buyout Option by giving Lessor irrevocable
written notice not earlier than one hundred eighty (180) days and not later than
ninety (90) days prior to the date of the Early Buyout Option in this Lease. The
Early Buyout Option shall be consummated as of the close of business on the date
of the Early Buyout Option in this Lease or on such other date the Parties may
otherwise agree (the "Lessee Early Buyout Date").
(c)    If Lessee elects to exercise the Purchase Option or Early Buyout Option,
then on the Lessee Purchase Date or the Lessee Early Buyout Date, as the case
may be, Lessee shall pay to Lessor (i) the Lessee Purchase Option Amount or the
Early Buyout Option Amount, as applicable, and all sales, use, value added and
other taxes required to be indemnified by the Lessee pursuant to Section 10 plus
(ii) any unpaid Rent and any other outstanding amount due under this Agreement
on or before such date.
(d)    Upon payment of all sums specified in this Section 16 and so long as no
Default has occurred and is continuing, this Lease shall terminate, all amounts
in any Accounts shall be returned to Lessee and,


10

--------------------------------------------------------------------------------





at the request of Lessee, Lessor shall transfer its rights in the Equipment to
the Lessee on an “as is,” “where is” basis without representation or warranty.
17.    LESSEE INDEMNITY. Lessee assumes liability for and shall indemnify, save,
and hold harmless Lessor and Lessor’s officers, directors, employees, agents and
assignees from and against any and all third party claims, actions, suits or
proceedings of any kind and nature whatsoever, including all damages,
liabilities, penalties, costs, expenses and reasonable consultant and legal fees
(hereinafter “Claim(s)”) based on, arising out of, connected with or resulting
from the Equipment, the use or possession of the site where the Equipment is
located, Lessee’s obligations under this Agreement, or Lessee’s possession, use
or operation of the Equipment including, without limitation, Claims relating to
ownership, use, possession or disposal of the Equipment, Claims arising in
contract or tort (including negligence, strict liability or otherwise), Claims
arising out of latent defects of the Equipment (regardless of whether the same
are discoverable by Lessor or Lessee), Claims arising out of or relating to the
violation of applicable law, including environmental law, or the existence or
release of hazardous materials at the site where the Equipment is located, or
Claims arising out of any trademark, patent or copyright infringement, but
excluding (a) any Claims that accrue in respect of circumstances that occur
after Lessor has taken possession of the Equipment after termination of this
Agreement, provided that such Claims do not relate to Lessee’s use, possession
or operation of the Equipment, (b) any Claims that result from the gross
negligence or willful misconduct of Lessor, and (c) Claims for Taxes (it being
agreed that Lessee’s indemnification obligations with respect to Taxes are set
forth in Sections 10 and 18). If any Claim is made against Lessee or Lessor, the
Party receiving notice of such Claim shall promptly notify the other, but the
failure of such person receiving notice to notify the other shall not relieve
Lessee of any obligation hereunder, except for obligations for any expenses or
direct damages solely to the extent attributable to Lessor’s failure to so
notify Lessee.


18.    TAX INDEMNITY.
(a)    Lessee acknowledges that the Rent has been calculated on the assumption
that the Lessor will be the owner of the Equipment for federal, state and local
income tax purposes on the date it acquires the Equipment pursuant to the
Purchase Agreement, that it will remain the sole owner after entering into this
Lease and that, for federal, state and local income tax purposes, it will be
able to (i) claim an investment tax credit (for federal income tax purposes)
under section 48(a)(3)(iv) of the Code for 30% of its purchase price for the
Equipment on the Lease Commencement Date, (ii) depreciate 85% of its purchase
price (100% for state and local income tax purposes) for the Equipment over five
(5) years using the 200% declining-balance method and the half-year convention
beginning on the Lease commencement date, (iii) deduct interest on any section
467 loan as the interest accrues on any Prepaid Rent Balance (as defined in the
Rental Schedule) according to the Rent schedule in this Lease and (iv) amortize
transaction expenses incurred in connection with this Lease over the Lease Term.
The foregoing investment tax credit, depreciation deductions, amortization
deductions and interest deductions are referred to herein as the “Tax Benefits.”
Lessee acknowledges further that the Rent in this Lease has been calculated on
the assumption that Lessor will have to report the Rent as income in the periods
and amounts shown on the Rent schedule to this Lease.
(b)    Lessee represents, warrants and covenants to Lessor the following:
(i) all of the Equipment was originally placed in service by the Lessee no more
than three (3) months before the closing on the purchase by the Lessor and lease
back under this Agreement to the Lessee (the “Original Placed-in-Service Date”),
(ii) during the period beginning on the Original Placed-in-Service Date and
ending on the date of the purchase of the Equipment by the Lessor and lease back
of such Equipment under this Agreement to the Lessee, no person or entity other
than the Lessee has had any ownership interest in the Equipment or any part
thereof, (iii) all of the Equipment was new when it was originally placed in
service by the Lessee, (iv) all of the Equipment will be considered “qualified
fuel cell property” within the meaning of Section 48(c)(1)


11

--------------------------------------------------------------------------------





of the Code and 100% of the applicable purchase price for the Equipment will
qualify for a 30% investment tax credit under section 48(a)(3)(iv) in the hands
of the Lessor, (v) all of the Equipment qualifies as “5-year property” within
the meaning of Section 168(e)(3)(B)(vi)(I) of the Code, (vi) the Equipment will
not be considered to have been financed in whole or in part with any tax exempt
financing within the meaning of section 168(h)(5) of the Code, other than solely
due to the fact that the Lessor (or any member of the Lessor) is or becomes a
tax‑exempt entity within the meaning of section 168(h)(2) of the Code, (vii) the
Lessor will have a tax basis for purposes of calculating the investment tax
credit equal to its purchase price for the Equipment, for state and local income
tax depreciation purposes equal to the Equipment’s purchase price, and for
federal income tax depreciation purposes equal to 85% of the Equipment’s
purchase price, which takes into account a reduction in basis equal to 50% of
the 30% investment tax credit amount, (viii) the Equipment will not be
considered used by a tax-exempt entity within the meaning of section 50(b)(3) of
the Code or governmental unit or foreign person or entity within the meaning of
section 50(b)(4) of the Code (in each case, other than as a result of the status
of the Lessor or any member of the Lessor), (ix) as of the Lease Commencement
Date, no portion of the Equipment is, and at no time will any portion of the
Equipment become, tax-exempt bond financed property within the meaning of
Section 168(g)(5) of the Code, (x) the Equipment will be used solely in the
United States, (xi) the Equipment will not be subject to the alternative
depreciation system under section 168(g) of the Code (assuming no election by
Lessor under section 168(g)(1)(E) of the Code), (xii) the Power Purchase
Agreement will be treated as a service contract under Section 7701(e) of the
Code and not as a lease for income tax purposes, (xiii) the Lessee has not
claimed and will not claim, or cause to be claimed, an investment tax credit
under section 48(a)(3)(iv) of the Code, other federal tax credit or a cash grant
under Section 1603 of the American Recovery and Reinvestment Act of 2009, as
amended, in each case with respect to the Equipment or any portion thereof (xiv)
on the Lease Commencement Date, the Equipment will not require any improvements,
modifications or additions (other than ancillary items of a kind customarily
selected and furnished by lessees of property of the same kind as the Equipment)
in order for the Equipment to be rendered complete for its intended use by the
Lessee, (xv) the Lessee will not take a position for U.S. federal or state
income tax purposes that it is the owner of any portion of the Equipment or that
is inconsistent with any of the tax assumptions set forth in this Section 18 and
(xvi) at no time during the period beginning on the Lease Commencement Date and
ending on the fifth anniversary of such date (the “Recapture Period”) will the
Equipment or any portion thereof be disposed of or otherwise cease to be (in
each case within the meaning of section 50 of the Code) “qualified fuel cell
property” within the meaning of Section 48(c)(1) of the Code, other than as a
result of the status of the Lessor or any member of the Lessor or actions taken
by the Lessor.
(c)    Lessee covenants that it has not, and will not at any time during the
term of this Agreement, take any action or omit to take any action (whether or
not the same is permitted or required hereunder) that is inconsistent with the
tax assumptions at the start of this section, that could contribute to loss by
Lessor of all or any part of the Tax Benefits or that could require the Lessor
to report Rent as income ahead of the periods to which the Rent is allocated in
the applicable Rent schedule or report any other amounts as income as a result
of the transactions contemplated in this Agreement (other than interest income
from any section 467 loan) (an “Inclusion”). Lessee covenants that it will
include in income interest on any section 467 loan as it accrues in accordance
with the Lease schedule. Lessee covenants that it will provide Lessor promptly
upon request any information that Lessor reasonably requires in connection with
claiming any Tax Benefits and responding to questions from the Internal Revenue
Service.
(d)    If as a result of any act, omission, breach of warranty or covenant or
misrepresentation by Lessee, the Tax Benefits are lost, disallowed, eliminated,
reduced, delayed, recaptured, compromised or are otherwise unavailable to Lessor
(any of the foregoing being a “Loss”) or the Lessor is required to report an
Inclusion, then Lessee will pay the Lessor promptly on demand an amount that
will compensate the Lessor fully for the Loss or Inclusion (including any
interest, penalties or additions to tax) on an after-tax basis. For


12

--------------------------------------------------------------------------------





this purpose, “after-tax basis” means an amount determined by dividing the
amount of the Loss or Inclusion by one minus the maximum composite federal,
state and local corporate income tax rates in effect at time of payment. Upon
payment of the full indemnity amount by Lessee, the act, omission, breach of
warranty or covenant or misrepresentation of Lessee that caused a Loss will not
be deemed a Default hereunder. If requested by Lessee, Lessor agrees to attempt
in good faith to challenge any assertion by the Internal Revenue Service or
state tax authorities that will lead to a Loss; provided, however, Lessee has
first paid to Lessor the amount of such Loss and agreed in writing to indemnify
Lessor for all reasonable expenses (including attorneys’ fees), liabilities or
losses that Lessor may incur in the contest. Lessor will have the sole
discretion to determine whether or not to undertake judicial or administrative
proceedings beyond the level of an Internal Revenue Service auditing agent and
to select counsel to handle the contest; provided that if the claim must be paid
before the matter can be heard in court, Lessee will advance the funds necessary
to do so on an interest-free basis. For purposes of this Section 18, the term
“Lessor” shall include the entity or entities, if any, with which Lessor files a
consolidated income tax return.


19.    DEFAULT AND REMEDIES. (a) Lessee shall be in default under this Agreement
if: (i) Lessee fails to pay Rent or any other payment due and owing hereunder
within five (5) days of the due date thereof; (ii) Lessee fails to observe, keep
or perform any other term or condition of this Agreement or any other Lease
Document and such failure continues for thirty (30) days following receipt of
written notice from Lessor; provided that if such default is capable of being
cured but cannot be cured within such thirty-day period, and Lessee is
diligently pursuing such cure, the cure period shall be extended for so long as
is necessary to effect such cure (but in no event in excess of ninety (90) days
beyond such thirty-day period); (iii) any representation or warranty made by
Lessee herein or in any document delivered to Lessor in connection herewith
shall prove to be false or misleading and the false or misleading nature of such
representation or warranty is not corrected within thirty (30) days following
receipt of written notice thereof from Lessor; provided that if such default is
capable of being cured but cannot be cured within such thirty‑day period, and
Lessee is diligently pursuing such cure, the cure period shall be extended for
so long as is necessary to effect such cure (but in no event in excess of ninety
(90) days beyond such thirty-day period); (iv) any event set forth in Section
11(b)(i) or (ii) or a breach of the covenant set forth in Section 26(c) shall
have occurred; (v) Lessee becomes insolvent, dissolves, or assigns its assets
for the benefit of creditors, or enters any bankruptcy or reorganization
proceeding; (vi) (A) any Project Document or material Governmental Approval has
been terminated without the prior written approval of Lessor or (B) any default
has occurred and is continuing under any material provision of a Project
Document or any material Governmental Approval and any cure period provided
thereunder has terminated without such default having been cured; (vii) Lessee
or Parent undergoes a change in ownership or control of any type without the
prior written approval of Lessor; (viii) any “Default” (as such term is defined
in the Guaranty) has occurred and is continuing under the Guaranty or the
Guaranty fails to provide Lessor the rights intended to be created thereby,
ceases to be in full force and effect or the validity thereof is disaffirmed by
Lessee or the Guarantor; or (ix) any “Default” has occurred and is continuing
under any lease agreement (as such term is defined in such agreement) that
currently or may hereinafter exist between Lessor and any affiliate of Lessee or
Guarantor (each of (i) through (ix), a “Default”).


(b)     If a Default shall have occurred and be continuing under this Lease,
Lessor shall have the right to take any one or more of the following actions
with respect to this Lease: (i) cancel or terminate this Lease, (ii) enter onto
the premises and take possession of or otherwise repossess the Equipment and, at
the option of Lessor, cause the Lessee to promptly assign to Lessor the Project
Documents and Governmental Approvals as if the Equipment were being returned in
connection with the Return Option; (iii) proceed by appropriate court action or
actions at law or in equity to enforce performance by Lessee of the terms and
conditions of this Agreement and/or recover damages for the breach thereof; (iv)
cause all moneys on deposit


13

--------------------------------------------------------------------------------





in the Accounts for this Lease to be paid directly to the account of Lessor, but
only to the extent of the amount actually owed by Lessee to Lessor hereunder;
(v) accelerate all of the amounts due hereunder for this Lease by requiring
Lessee to pay Lessor an amount equal to the sum of (A) all Rent and any other
unpaid amounts accrued to the date of such payment, plus (B) the Stipulated Loss
Value; (vi) exercise its rights set forth in Section 11(b) herein; (vii) take
any other action as provided for in the Assignment Agreement; and/or (viii)
exercise any other right or remedy available at law or in equity.
(c)    Upon Lessee’s payment in full to Lessor of the amounts set forth in
Section 19(b)(v), this Lease shall terminate (except as set forth in Section
22).
20.    REPORTS. (a) As long as Guarantor is a publicly traded company filing
reports with the SEC, within ten (10) days of Guarantor’s filing of any Form 8
K, 10 Q or 10 K, Lessee shall provide Lessor with copies of all such filings.


(b)    If, at any time during this Lease, Guarantor ceases to be a publicly
traded company and, as a result, the foregoing information is no longer filed
with the SEC, then, from and after such time, Lessee shall: (i) within sixty
(60) days after the end of each quarterly period during the Lease Term, deliver
to Lessor unaudited quarterly financial statements for the Lessee and the
Guarantor as of the end of such quarterly period, prepared in accordance with
generally accepted accounting principles in the United States (“GAAP”); and (ii)
within one hundred twenty (120) days after the end of each calendar year during
the Lease Term, deliver to Lessor audited annual financial statements for the
Lessee, the Guarantor and the counterparty to the Power Purchase Agreement as of
the end of such calendar year, prepared in accordance with GAAP; provided that
if audited annual financial statements are not prepared for Lessee and the
Guarantor in the ordinary course for any year then unaudited annual financial
statements for Lessee or the Guarantor for such year may be provided if they are
certified by the chief financial officer of the Lessee or Guarantor as prepared
in accordance with GAAP.
(c)    Promptly, but in any event within ten (10) business days after receipt
thereof, a copy of each material notice sent or received in connection with a
Project Document or a Governmental Approval.
(d)    Promptly upon, but no later than fifteen (15) business days after,
Lessor’s request from time to time, such data, certificates, reports,
statements, documents and further information regarding the business, assets,
liabilities, financial condition, or results of operations of the Lessee as the
Lessor may reasonably request (which information shall not include technical
proprietary information).
21.    FURTHER ASSURANCES. Lessee agrees (a) at the written request of Lessor,
to execute and deliver to Lessor any Uniform Commercial Code financing
statements, fixture filings or other instruments Lessor deems necessary for
expedient filing, recording or perfecting the interest and title of Lessor in
this Agreement and the Equipment, (b) that a copy of this Agreement may be filed
in accordance with clause (a), provided the economic terms not necessary for
filing shall have been deleted therefrom, (c) that all costs incurred in
connection with any actions taken in accordance with clause (a), including,
without limitation, costs for filing fees and taxes, shall be paid by Lessee,
and (d) to promptly, at Lessee’s expense, deliver such other reasonable
documents and assurances, and take such further action as Lessor may reasonably
request in writing, in order to effectively carry out the intent and purpose of
this Agreement and each Lease.


22.    SURVIVAL. Lessee’s covenants, representations, warranties and indemnities
contained in Sections 8, 10, 14, 17, 18, 19 and 26 hereof are made for the
benefit of Lessor and shall survive, remain in full force and effect and be
enforceable after the expiration or termination of this Agreement for any
reason. Each other provision set forth in the Lease Documents that, by its
terms, survives termination of this Agreement shall also survive, remain in full
force and effect and be enforceable after the expiration or


14

--------------------------------------------------------------------------------





termination of this Agreement for any reason. Further, at the end of the Lease
Term, to the extent a Default shall have occurred and be continuing (or would
have occurred and be continuing but for the end of the Lease Term) pursuant to
Section 19(a)(viii) or (ix), any amounts on deposit in the Accounts with respect
to such Lease shall be held by Lessor until such Default has been cured, and
such amounts shall be available to Lessor to offset any amounts owed to Lessor
in respect of such Default.


23.    INSPECTION. During the Lease Term, Lessor may, during normal business
hours, on reasonable prior written notice to Lessee and in accordance with any
notice requirement set forth in any applicable Project Document, inspect the
Equipment and the records with respect to the operations and maintenance
thereof, in Lessee’s custody or to which Lessee has access. Lessee may be
present at such inspection. Any such inspection will not unreasonably disturb or
interfere with the normal operation or maintenance of the Equipment or the
conduct by Lessee of its business and will be in accordance with Lessee’s
health, safety and insurance programs. In no event shall Lessor have any duty or
obligation to make any such inspection and Lessor shall not incur any liability
or obligation by reason of not making any such inspection.


24.    ACCEPTANCE OF EQUIPMENT: NON CANCELABLE. Lessee’s acceptance of the
Equipment shall be conclusively and irrevocably evidenced by Lessee signing the
Certificate of Acceptance in the form attached hereto and upon acceptance, each
Lease shall be noncancelable for the Initial Term thereof unless otherwise
provided in this Lease.


25.    ASSIGNMENT. (a) Lessee may not assign any interest in this Agreement or
the other Lease Documents without the prior written consent of Lessor, which
consent shall not be unreasonably withheld.  Lessor may assign its interests in
this Agreement and the other Lease Documents, in whole or in part, with notice
to but without the consent of Lessee.  If any such Lessor assignment is a
partial assignment of this Agreement by PNC Energy Capital LLC (for purposes of
this Section 25, “PNC”), (i) so long as no Default shall have occurred, PNC
shall maintain its administrative role under this Agreement with Lessee and
shall act as an intermediary between Lessee and any PNC partial assignee, and
(ii) unless Lessee receives notice from PNC or PNC's assignee to the contrary,
Lessee's satisfaction of its obligations under the Lease Documents to PNC shall
be deemed to satisfy such obligations to all Lessors.


(b)    Without limiting the foregoing, Lessee further acknowledges and agrees
that upon written notice of an assignment from Lessor, Lessee will pay all Rent
and any and all other amounts payable by Lessee under this Lease to such
assignee or mortgagee or as instructed by Lessor provided that Lessee may assert
any defense that it may have pursuant to this Agreement. Lessee agrees to
confirm in writing receipt of notice of assignment as may be reasonably
requested by assignee or mortgagee.
(c)    Except as otherwise set forth in this Agreement, Lessee shall not assign,
sublet, hypothecate, sell, transfer or part with possession of the Equipment or
any interest in this Agreement, and any attempt to do so shall be null and void
and shall constitute a Default hereunder.
26.    REPRESENTATIONS, WARRANTIES AND COVENANTS. (a) Lessee represents and
warrants to Lessor that: (i) the execution and delivery by Lessee of this
Agreement and the Certificate of Acceptance are duly authorized on the part of
Lessee and constitute valid obligations binding upon, and enforceable against,
Lessee; (ii) neither the execution and delivery of this Agreement or the
Certificate of Acceptance, nor the due performance thereof by Lessee, including
the commitment to pay (and payment of) Rent, will result in any breach of, or
constitute a default under, or violation of, Lessee’s constitutive documents, or
any material agreement to which Lessee is a party or by which Lessee is bound
that relates to the subject matter hereof; (iii) Lessee is duly formed, validly
existing and in good standing in its state of formation and


15

--------------------------------------------------------------------------------





in any jurisdiction where the Equipment is located; and (iv) no material
approval, consent or withholding of objection is required from any governmental
authority or entity with respect to the entering into, or performance of this
Agreement or the Certificate of Acceptance by Lessee.


(b)    Lessee has provided to Lessor true and correct copies of its constitutive
documents, authorizing resolutions for the transactions contemplated hereby, and
a certificate of incumbency, each certified by a duly appointed officer of
Lessee.
(c)    Without the prior consent of Lessor, Lessee shall not: (i) amend or
supplement any Project Document or Governmental Approval in any manner that
could be reasonably expected to affect Lessor’s interest in the Lease; or (ii)
transfer or terminate any Project Document.
(d)    Without the prior consent of Lessor, Lessee shall not (i) permit the
offtaker under the Power Purchase Agreement to net or setoff any mutual debts or
payment obligations between Lessee and offtaker owing under the Power Purchase
Agreement or (ii) consent to the offtaker under the Power Purchase Agreement
assigning its obligations under the Power Purchase Agreement, to the extent
Lessee’s consent is required for such assignment.
27.    NOTICES. Any notice required or given hereunder shall be deemed properly
given when provided in writing (a) three (3) business days after mailed first
class, overnight, or certified mail, return receipt requested, postage prepaid,
addressed to the designated recipient at its address set forth below or such
other address as such Party may advise by notice given in accordance with this
provision or (b) upon receipt by the Party to whom addressed in writing by
personal delivery, commercial courier service, fax or other means which provides
a permanent record of the delivery of such notice. Notices shall be delivered to
the Parties at the following addresses:


If to Lessee:
Groton Fuel Cell 1, LLC
c/o FuelCell Energy, Inc.
3 Great Pasture Road
Danbury, Ct. 06810
Attn: Jennifer D. Arasimowicz, Esq.
Vice President and Managing Counsel
Telephone: 203-825-6070
Facsimile: 203-825-6069


With a copy to:
FuelCell Energy, Inc.
3 Great Pasture Road
Danbury, Ct. 06810
Attn: Jennifer D. Arasimowicz
Vice President and Managing Counsel
Telephone: 203-825-6070
Facsimile: 203-825-6069






16

--------------------------------------------------------------------------------





If to Lessor:
PNC Energy Capital LLC
995 Dalton Avenue
Cincinnati, OH  45203
Attn: Corporate Counsel
Telephone: (513) 455-2300
Facsimile: (513) 763-1637


28.    DOCUMENTATION. Except for the payment of Rent, for which invoices are
provided as an accommodation to Lessee and not as a condition precedent to
payment, Lessor shall use commercially reasonable efforts to provide Lessee with
reasonable documentation, including, statements, tax bills and/or invoices,
evidencing payment obligations or reimbursement due to Lessor pursuant to the
terms of this Agreement.


29.    ANTI-MONEY LAUNDERING; INTERNATIONAL TRADE LAW COMPLIANCE. Lessee
represents and warrants to Lessor, as of the date of this Agreement, the date of
each advance of proceeds pursuant to this Agreement, the date of any renewal,
extension or modification of this Agreement, and at all times until this
Agreement and the Lease has been terminated and all amounts thereunder have been
indefeasibly paid in full, that: (a) no Covered Entity (i) is a Sanctioned
Person; (ii) has any of its assets in a Sanctioned Country or in the possession,
custody or control of a Sanctioned Person; or (iii) does business in or with, or
derives any of its operating income from investments in or transactions with,
any Sanctioned Country or Sanctioned Person in violation of any law, regulation,
order or directive enforced by any Compliance Authority; (b) the proceeds of
this Lease will not be used to fund any operations in, finance any investments
or activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any law, regulation, order or directive enforced by any
Compliance Authority; (c) the funds used to repay this Lease are not derived
from any unlawful activity; and (d) each Covered Entity is in compliance with,
and no Covered Entity engages in any dealings or transactions prohibited by, any
laws of the United States, including but not limited to any Anti-Terrorism Laws.
Lessee covenants and agrees that it shall immediately notify Lessor in writing
upon the occurrence of a Reportable Compliance Event.


As used herein: “Anti-Terrorism Laws” means any laws relating to terrorism,
trade sanctions programs and embargoes, import/export licensing, money
laundering, or bribery, all as amended, supplemented or replaced from time to
time; “Compliance Authority” means each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) U.S. Internal Revenue Service,
(f) U.S. Justice Department, and (g) U.S. Securities and Exchange Commission;
“Covered Entity” means Lessee, its affiliates and subsidiaries, all guarantors,
pledgors of collateral, all owners of the foregoing, and all brokers or other
agents of Lessee acting in any capacity in connection with this Agreement or
this Lease; “Reportable Compliance Event” means that any Covered Entity becomes
a Sanctioned Person, or is indicted, arraigned, investigated or custodially
detained, or receives an inquiry from regulatory or law enforcement officials,
in connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or self-discovers facts or circumstances implicating any
aspect of its operations with the actual or possible violation of any
Anti-Terrorism Law; “Sanctioned Country” means a country subject to a sanctions
program maintained by any Compliance Authority; and “Sanctioned Person” means
any individual person, group, regime, entity or thing listed or otherwise
recognized as a specially designated, prohibited, sanctioned or debarred person
or entity, or subject to any limitations or prohibitions (including but not
limited to the blocking of property or rejection of


17

--------------------------------------------------------------------------------





transactions), under any order or directive of any Compliance Authority or
otherwise subject to, or specially designated under, any sanctions program
maintained by any Compliance Authority.
30.    USA PATRIOT ACT NOTICE. To help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
lessee that opens an account. What this means: when Lessee opens an account,
Lessor will ask for the business name, business address, taxpayer identifying
number and other information that will allow Lessor to identify Lessee, such as
organizational documents. For some businesses and organizations, Lessor may also
need to ask for identifying information and documentation relating to certain
individuals associated with the business or organization.


31.    GOVERNING LAW. This Agreement is entered into, under and shall be
construed in accordance with, and governed by, the laws of the State of New
York, without giving effect to conflict of laws principles other than Section
5-1401 and 5-1402 of the New York General Obligations law. Each Party consents
to the exclusive jurisdiction of any state or federal court in the State of New
York over any action or proceeding brought in connection with this Agreement.
LESSEE AND LESSOR EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO WHICH LESSOR AND/OR LESSEE MAY BE PARTIES ARISING OUT OF OR IN ANY
WAY PERTAINING TO THIS AGREEMENT.


32.    FINANCE LEASE STATUS. Lessee agrees that if Article 2A-Leases of the
Uniform Commercial Code of the State of New York (the “Uniform Commercial Code”
or “UCC”) applies to this Agreement this Agreement shall be considered a
“Finance Lease” as that term is defined in Article 2A. TO THE EXTENT PERMITTED
BY APPLICABLE LAW, LESSEE WAIVES ANY AND ALL RIGHTS AND REMEDIES CONFERRED UPON
A LESSEE BY SECTIONS 508-522 OF ARTICLE 2A OF THE UNIFORM COMMERCIAL CODE.


33.    BUSINESS DAY. For all purposes hereof, the term “business day” means any
day which is not a Saturday, Sunday or other day on which banks are required to
close for business in the State of Ohio.


34.    MISCELLANEOUS. The captions of this Agreement are for convenience only
and shall not be read to define or limit the intent of the provision that
follows such captions. This Agreement and the Lease Documents contain the entire
agreement and understanding between Lessor and Lessee relating to the subject
matter hereof. Any variation or modification hereof and any waiver of any of the
provisions or conditions hereof shall not be valid unless in writing signed by
an authorized representative of the Parties hereto. Any provision of this
Agreement that is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Lessor’s failure
at any time to require strict performance by Lessee or any of the provisions
hereof shall not waive or diminish Lessor’s right thereafter to demand strict
compliance therewith or with any other provision.


IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first above written.


18

--------------------------------------------------------------------------------





LESSOR:
 
LESSEE:
 
 
PNC ENERGY
 
GROTON FUEL CELL 1, LLC
 
 
CAPITAL LLC
 
 
 
 
 
 
 
 
 
BY: /s/ Jennifer Wirth
 
By: FuelCell Energy, LLC
 
 
Name: Jennifer Wirth
 
Its: Sole Member
 
 
Title: Vice President
 
 
 
 
 
 
By: FuelCell Energy, Inc.
 
 
 
 
Its: Sole Member
 
 
 
 
 
 
 
 
 
BY: /s/ Michael S. Bishop
 
 
 
 
PRINT NAME: Michael S. Bishop
 
 
 
 
Title: Senior Vice President, Chief Financial
 
 
 
 
Officer & Secretary
 
 



19

--------------------------------------------------------------------------------









EXHIBIT A
RENTAL SCHEDULE NO. 1


This Rental Schedule dated and effective as October 31, 2016 is incorporated
into and deemed part of the Lease Agreement dated as of October 31, 2016 (the “
Agreement”) by and between PNC Energy Capital LLC (“Lessor”) and Groton Fuel
Cell 1, LLC (“Lessee”). This Rental Schedule shall be accompanied by a
Certificate of Acceptance in the form attached as Attachment #1.


All terms used within this document that are defined in the Agreement shall have
the same meaning herein.


1.
Description of Equipment and Site locations:

    
Fuel cell energy generating system located at: 445 Eastern Point Road, Groton,
Connecticut 06340, as more fully described on Attachment #5 to this Rental
Schedule.


Lease Terms:


Initial Term: __120 months ______________________________
Rental Commencement Date: October 31, 2016_________________________
Rent: __As set forth on Attachment #2 attached hereto and incorporated
herein_____
Minimum Monthly Reserve Fund: $1,076,431.00
First Module Replacement Reserve Fund: $7,276,000.000


The Initial Term of this Lease shall commence upon the Acceptance Date as
indicated on the Certificate of Acceptance (“Lease Commencement Date”) and,
unless earlier terminated pursuant to the terms of the Agreement, shall continue
until expiration of the number of months specified above after the Rental
Commencement Date specified above. Rent shall begin accruing on the Rental
Commencement Date and shall be due and payable, along with applicable taxes, in
advance each month during the Initial Term on the dates and in the amounts
specified for such date on Attachment #2.


Lessee shall pay Rent throughout the Initial Term on each Rent payment date
listed on Attachment #2 in the amount specified under the column heading “Cash
Rent Payment” for such Rent payment date. The Rent payable on each Rent payment
date shall be applied to satisfy the Lessee’s obligation with respect to the
cash Rent owed on each “Rental Date”, as further set forth on Attachment #4
hereto.


The total “Cash Rent Payment” due from Lessee for use of the Equipment during
the Initial Term shall accrue in advance from the Lease Commencement Date
throughout the Initial Term and shall be allocated to each full or partial
calendar year during such Initial Term (each, an “Allocation Period”) in the
amounts shown under the column heading “Annual Allocation for Federal Income Tax
Rent” (the “Allocated Rent”) on Attachment #4 hereto. Within each Rental Period,
such Allocated Rent shall be allocated on a level daily basis.


The Lessor and the Lessee agree that the “Allocated Rent” shown on Attachment #4
is intended to constitute a specific allocation of fixed rent within the meaning
of Treasury Regulation §1.467-1(c)(2)(ii)(A) to each Rental Period and, thus,
does not represent any exchange of cash or a deduction against “Cash Rent
Payment.” The rent that the Lessor and Lessee will report for use of the
Equipment


20

--------------------------------------------------------------------------------





for income tax purposes is the Allocated Rent as shown in Attachment #4.
If, from time to time, there is a difference in the cumulative “Cash Rent
Payments” and “Allocated Rents”, then the Lessor and the Lessee will treat the
difference for income tax purposes as a loan as described in Section 467 of the
Code. Lessor and Lessee agree that the “Interest” shown on Attachment #4 is
intended as adequate interest on fixed rent within the meaning of Treasury
Regulation §1.467-1(e)(2) and §1.467-2(b)(1)(ii), and the “Interest” shown on
Attachment #4 will be reported as interest expense of the Lessor and interest
income of the Lessee when the difference between the cumulative amounts is
‘negative’ (a "Prepaid Rent Balance") and as interest income of the Lessor and
interest expense of the Lessee when the cumulative difference is ‘positive’(a
"Deferred Rent Balance").




2.
Stipulated Loss Values are as set out on Attachment #3 attached hereto and
incorporated herein.



3.
The Second Module Replacement Sinking Fund Reserve Schedule (the “Second Module
Replacement Sinking Fund Reserve Schedule”) is set out on Attachment #6 attached
hereto and incorporated herein.



4.
In accordance with and pursuant to the terms of Section 16(b) of the Lease
Agreement, Lessee shall have the Early Buyout Option to purchase the Equipment
for $13,304,760.00 (the “Early Buyout Option Amount”), in each case plus all
additional amounts set forth in Section 16(c) of the Lease Agreement, on October
30, 2024, provided a Default under the Lease Agreement has not occurred and is
continuing on such date.



21

--------------------------------------------------------------------------------









Attachment #1
TO EXHIBIT A


CERTIFICATE OF ACCEPTANCE
to
Rental Schedule No. 1
Dated October 31, 2016


In compliance with the terms, conditions and provisions of the Agreement dated
October 31, 2016 (the “Lease”) between the undersigned (“Lessee”) and PNC Energy
Capital LLC (“Lessor”), Lessee hereby:


(a)
certifies and warrants that all Equipment described in the above-referenced
Rental Schedule (the “Equipment”) is delivered, inspected and fully installed,
and operational as of the Acceptance Date as indicated below;



(b)
accepts all the Equipment for all purposes under the Lease and all attendant
documents as of the date above (the “Acceptance Date”); and



(c)
restates and reaffirms, as of the Acceptance Date, each of the representations,
warranties and covenants heretofore given to Lessor in the Lease.



Lessor is hereby authorized to insert serial numbers on the above-referenced
Rental Schedule.


 
 
LESSEE:
 
 
 
 
GROTON FUEL CELL 1, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: FuelCell Energy, LLC
 
 
 
 
Its: Sole Member
 
 
 
 
 
 
 
 
 
By: FuelCell Energy, Inc.
 
 
 
 
Its: Sole Member
 
 
 
 
 
 
 
 
 
BY: /s/ Michael S. Bishop
 
 
 
 
PRINT NAME: Michael S. Bishop
 
 
 
 
Title: Senior Vice President, Chief Financial
 
 
 
 
Officer & Secretary
 
 







22

--------------------------------------------------------------------------------







Attachment #2
TO EXHIBIT A


Rental Value
Rental Schedule No. 1


Rent shall be due and payable in accordance with the following schedule. Rent is
stated exclusive of all applicable sales and/or use taxes. Lessee is responsible
for all sales and/or use taxes on the Rent.


Payment Date
Cash Rent Payment Schedule
Cumulative Cash Rents
 
 
 
 
 
 
 
 
 
 
 
 
10/31/2016
$7,538,787.00
$7,538,787.00
 
 
11/30/2016
$—
$7,538,787.00
 
 
12/30/2016
$—
$7,538,787.00
 
 
1/30/2017
$—
$7,538,787.00
 
 
2/28/2017
$589,303.96
$8,128,090.96
 
 
3/30/2017
$—
$8,128,090.96
 
 
4/30/2017
$—
$8,128,090.96
 
 
5/30/2017
$589,303.96
$8,717,394.92
 
 
6/30/2017
$—
$8,717,394.92
 
 
7/30/2017
$—
$8,717,394.92
 
 
8/30/2017
$581,239.39
$9,298,634.31
 
 
9/30/2017
$—
$9,298,634.31
 
 
10/30/2017
$—
$9,298,634.31
 
 
11/30/2017
$581,239.39
$9,879,873.70
 
 
12/30/2017
$—
$9,879,873.70
 
 
1/30/2018
$—
$9,879,873.70
 
 
2/28/2018
$570,605.81
$10,450,479.51
 
 
3/30/2018
$—
$10,450,479.51
 
 
4/30/2018
$—
$10,450,479.51
 
 
5/30/2018
$570,605.81
$11,021,085.32
 
 
6/30/2018
$—
$11,021,085.32
 
 
7/30/2018
$—
$11,021,085.32
 
 
8/30/2018
$562,541.25
$11,583,626.57
 
 
9/30/2018
$—
$11,583,626.57
 
 
10/30/2018
$—
$11,583,626.57
 
 
11/30/2018
$562,541.25
$12,146,167.82
 
 
12/30/2018
$—
$12,146,167.82
 
 
1/30/2019
$—
$12,146,167.82
 
 
2/28/2019
$551,508.23
$12,697,676.05
 
 
3/30/2019
$—
$12,697,676.05
 
 
4/30/2019
$—
$12,697,676.05
 
 
5/30/2019
$551,508.23
$13,249,184.28
 
 



23

--------------------------------------------------------------------------------





6/30/2019
$—
$13,249,184.28
 
 
7/30/2019
$—
$13,249,184.28
 
 
8/30/2019
$543,443.66
$13,792,627.94
 
 
9/30/2019
$—
$13,792,627.94
 
 
10/30/2019
$—
$13,792,627.94
 
 
11/30/2019
$543,443.66
$14,336,071.60
 
 
12/30/2019
$—
$14,336,071.60
 
 
1/30/2020
$—
$14,336,071.60
 
 
2/29/2020
$532,802.17
$14,868,873.77
 
 
3/30/2020
$—
$14,868,873.77
 
 
4/30/2020
$—
$14,868,873.77
 
 
5/30/2020
$532,802.17
$15,401,675.94
 
 
6/30/2020
$—
$15,401,675.94
 
 
7/30/2020
$—
$15,401,675.94
 
 
8/30/2020
$524,737.60
$15,926,413.54
 
 
9/30/2020
$—
$15,926,413.54
 
 
10/30/2020
$—
$15,926,413.54
 
 
11/30/2020
$524,737.60
$16,451,151.14
 
 
12/30/2020
$—
$16,451,151.14
 
 
1/30/2021
$—
$16,451,151.14
 
 
2/28/2021
$513,566.44
$16,964,717.58
 
 
3/30/2021
$—
$16,964,717.58
 
 
4/30/2021
$—
$16,964,717.58
 
 
5/30/2021
$513,566.44
$17,478,284.02
 
 
6/30/2021
$—
$17,478,284.02
 
 
7/30/2021
$—
$17,478,284.02
 
 
8/30/2021
$505,501.87
$17,983,785.89
 
 
9/30/2021
$—
$17,983,785.89
 
 
10/30/2021
$—
$17,983,785.89
 
 
11/30/2021
$505,501.87
$18,489,287.76
 
 
12/30/2021
$—
$18,489,287.76
 
 
1/30/2022
$—
$18,489,287.76
 
 
2/28/2022
$219,363.80
$18,708,651.56
 
 
3/30/2022
$—
$18,708,651.56
 
 
4/30/2022
$—
$18,708,651.56
 
 
5/30/2022
$306,513.15
$19,015,164.71
 
 
6/30/2022
$—
$19,015,164.71
 
 
7/30/2022
$—
$19,015,164.71
 
 
8/30/2022
$304,562.04
$19,319,726.75
 
 
9/30/2022
$—
$19,319,726.75
 
 
10/30/2022
$—
$19,319,726.75
 
 
11/30/2022
$304,562.04
$19,624,288.79
 
 
12/30/2022
$—
$19,624,288.79
 
 
1/30/2023
$—
$19,624,288.79
 
 
2/28/2023
$299,495.94
$19,923,784.73
 
 
3/30/2023
$—
$19,923,784.73
 
 



24

--------------------------------------------------------------------------------





4/30/2023
$—
$19,923,784.73
 
 
5/30/2023
$299,495.94
$20,223,280.67
 
 
6/30/2023
$—
$20,223,280.67
 
 
7/30/2023
$—
$20,223,280.67
 
 
8/30/2023
$297,544.84
$20,520,825.51
 
 
9/30/2023
$—
$20,520,825.51
 
 
10/30/2023
$—
$20,520,825.51
 
 
11/30/2023
$297,544.84
$20,818,370.35
 
 
12/30/2023
$—
$20,818,370.35
 
 
1/30/2024
$—
$20,818,370.35
 
 
2/29/2024
$292,604.49
$21,110,974.84
 
 
3/30/2024
$—
$21,110,974.84
 
 
4/30/2024
$—
$21,110,974.84
 
 
5/30/2024
$292,604.49
$21,403,579.33
 
 
6/30/2024
$—
$21,403,579.33
 
 
7/30/2024
$—
$21,403,579.33
 
 
8/30/2024
$290,523.31
$21,694,102.64
 
 
9/30/2024
$—
$21,694,102.64
 
 
10/30/2024
$—
$21,694,102.64
 
 
11/30/2024
$290,523.31
$21,984,625.95
 
 
12/30/2024
$—
$21,984,625.95
 
 
1/30/2025
$—
$21,984,625.95
 
 
2/28/2025
$285,183.02
$22,269,808.97
 
 
3/30/2025
$—
$22,269,808.97
 
 
4/30/2025
$—
$22,269,808.97
 
 
5/30/2025
$285,183.02
$22,554,991.99
 
 
6/30/2025
$—
$22,554,991.99
 
 
7/30/2025
$—
$22,554,991.99
 
 
8/30/2025
$283,231.92
$22,838,223.91
 
 
9/30/2025
$—
$22,838,223.91
 
 
10/30/2025
$—
$22,838,223.91
 
 
11/30/2025
$283,231.92
$23,121,455.83
 
 
12/30/2025
$—
$23,121,455.83
 
 
1/30/2026
$—
$23,121,455.83
 
 
2/28/2026
$278,152.58
$23,399,608.41
 
 
3/30/2026
$—
$23,399,608.41
 
 
4/30/2026
$—
$23,399,608.41
 
 
5/30/2026
$278,152.58
$23,677,760.99
 
 
6/30/2026
$—
$23,677,760.99
 
 
7/30/2026
$—
$23,677,760.99
 
 
8/30/2026
$7,482.26
$23,685,243.25
 
 
 
 
 
 
 
Total
$23,685,243.25
 
 
 
 
 
 
 
 
 
 
 
 
 







25

--------------------------------------------------------------------------------





Attachment #3
TO EXHIBIT A


Stipulated Loss of Value Schedule
Rental Schedule No. 1


A
B
C
 
 
 
 
 
Net
 
 
Stipulated Loss Values
 
Gross
(Net of Cumulative
SLV Date
Stipulated Loss Values
Rent Differential)
 
 
 
10/31/2016
$39,775,314.11
$39,775,314.11
11/30/2016
$44,415,553.68
$37,066,871.24
12/30/2016
$44,531,359.55
$37,372,781.67
1/30/2017
$44,462,198.24
$37,481,089.30
2/28/2017
$44,394,090.63
$37,590,450.62
3/30/2017
$44,320,168.36
$37,104,693.32
4/30/2017
$44,247,263.68
$37,209,257.58
5/30/2017
$44,172,538.42
$37,312,001.25
6/30/2017
$44,091,948.30
$36,819,576.10
7/30/2017
$44,009,479.31
$36,914,576.05
8/30/2017
$43,927,963.09
$37,010,528.76
9/30/2017
$43,840,624.61
$36,519,419.83
10/30/2017
$40,999,885.08
$33,856,149.23
11/30/2017
$40,911,517.73
$33,945,250.82
12/30/2017
$40,817,276.18
$33,447,238.80
1/30/2018
$40,721,425.78
$33,528,483.76
2/28/2018
$40,626,423.83
$33,610,577.17
3/30/2018
$40,525,618.57
$33,116,261.46
4/30/2018
$40,425,624.18
$33,193,362.42
5/30/2018
$40,325,603.11
$33,270,436.71
6/30/2018
$40,219,740.67
$32,771,063.81
7/30/2018
$40,113,807.05
$32,842,225.54
8/30/2018
$40,008,645.40
$32,914,159.25
9/30/2018
$39,897,697.48
$32,417,765.44
10/30/2018
$37,035,168.82
$29,732,332.14
11/30/2018
$36,924,844.25
$29,799,102.92
12/30/2018
$36,808,694.27
$29,297,507.05
1/30/2019
$36,692,644.45
$29,358,303.22
2/28/2019
$36,577,287.97
$29,419,792.73
3/30/2019
$36,456,194.77
$28,924,037.29
4/30/2019
$36,335,756.65
$28,980,445.16
5/30/2019
$36,216,335.92
$29,037,870.42
6/30/2019
$36,091,147.64
$28,538,019.90
7/30/2019
$35,966,940.71
$28,590,658.96
8/30/2019
$35,843,365.27
$28,643,929.51
9/30/2019
$35,714,084.85
$28,148,051.42
10/30/2019
$32,834,283.75
$25,445,096.31



26

--------------------------------------------------------------------------------





11/30/2019
$32,706,553.87
$25,494,212.42
12/30/2019
$32,573,087.50
$24,994,148.38
1/30/2020
$32,440,659.40
$25,038,446.58
2/29/2020
$32,308,799.52
$25,083,313.00
3/30/2020
$32,171,295.10
$24,589,732.70
4/30/2020
$32,034,320.40
$24,629,484.30
5/30/2020
$31,898,235.28
$24,670,125.48
6/30/2020
$31,756,473.58
$24,172,287.90
7/30/2020
$31,615,565.17
$24,208,105.78
8/30/2020
$31,475,160.64
$24,244,427.55
9/30/2020
$31,329,140.88
$23,750,396.49
10/30/2020
$28,432,471.10
$21,030,453.00
11/30/2020
$28,287,743.67
$21,062,451.87
12/30/2020
$28,137,368.23
$20,564,065.12
1/30/2021
$27,977,448.00
$20,591,203.91
2/28/2021
$27,817,609.89
$20,618,780.76
3/30/2021
$27,652,220.58
$20,127,239.97
4/30/2021
$27,487,230.54
$20,149,664.90
5/30/2021
$27,324,032.69
$20,173,882.02
6/30/2021
$27,155,258.14
$19,678,955.99
7/30/2021
$26,988,247.06
$19,699,359.87
8/30/2021
$26,821,622.97
$19,720,150.75
9/30/2021
$26,649,490.30
$19,229,931.17
10/30/2021
$23,727,624.64
$16,495,480.48
11/30/2021
$23,557,591.29
$16,512,862.10
12/30/2021
$23,382,023.50
$16,019,207.41
1/30/2022
$23,177,280.66
$16,032,766.54
2/28/2022
$22,971,820.67
$16,046,660.75
3/30/2022
$22,764,138.62
$15,838,969.10
4/30/2022
$22,556,777.33
$15,850,962.01
5/30/2022
$22,352,423.46
$15,865,962.34
6/30/2022
$22,144,839.02
$15,571,218.95
7/30/2022
$21,940,260.31
$15,585,994.44
8/30/2022
$21,736,025.89
$15,601,114.22
9/30/2022
$21,528,584.58
$15,308,465.07
10/30/2022
$21,324,150.08
$15,323,384.77
11/30/2022
$21,120,060.98
$15,338,649.86
12/30/2022
$20,912,766.06
$15,046,147.11
1/30/2023
$20,705,833.93
$15,061,214.32
2/28/2023
$20,499,248.33
$15,076,628.06
3/30/2023
$20,289,517.15
$14,789,400.28
4/30/2023
$20,080,111.27
$14,801,993.73
5/30/2023
$19,873,749.76
$14,817,631.57
6/30/2023
$19,664,244.39
$14,530,629.60
7/30/2023
$19,457,782.66
$14,546,167.21
8/30/2023
$19,251,671.00
$14,562,054.89
9/30/2023
$19,042,440.15
$14,277,278.53
10/30/2023
$18,836,255.01
$14,293,092.74
11/30/2023
$18,630,422.05
$14,309,259.12
12/30/2023
$18,421,472.01
$14,024,763.58



27

--------------------------------------------------------------------------------





1/30/2024
$18,212,972.96
$14,040,860.71
2/29/2024
$18,004,828.23
$14,057,312.16
3/30/2024
$17,793,626.24
$13,778,101.86
4/30/2024
$17,582,758.06
$13,791,829.87
5/30/2024
$17,374,974.69
$13,808,642.69
6/30/2024
$17,164,136.79
$13,529,796.47
7/30/2024
$16,956,383.92
$13,546,639.78
8/30/2024
$16,748,991.04
$13,563,843.09
9/30/2024
$16,538,570.86
$13,287,495.78
10/30/2024
$16,331,238.89
$13,304,760.00
11/30/2024
$15,671,573.42
$12,869,690.70
12/30/2024
$15,054,153.53
$12,186,343.69
1/30/2025
$14,477,866.75
$11,837,354.14
2/28/2025
$13,938,614.82
$11,525,399.45
3/30/2025
$13,429,406.02
$10,958,304.86
4/30/2025
$12,950,245.43
$10,706,441.52
5/30/2025
$12,500,947.09
$10,484,440.41
6/30/2025
$12,072,752.39
$9,998,359.92
7/30/2025
$11,669,342.31
$9,822,247.08
8/30/2025
$11,285,793.84
$9,665,995.85
9/30/2025
$10,916,856.21
$9,241,123.54
10/30/2025
$10,566,839.82
$9,118,404.38
11/30/2025
$10,231,408.47
$9,010,270.26
12/30/2025
$9,905,839.49
$8,628,766.60
1/30/2026
$9,592,108.32
$8,545,142.97
2/28/2026
$9,289,116.89
$8,472,259.08
3/30/2026
$8,992,586.78
$8,127,683.93
4/30/2026
$8,704,809.92
$8,070,014.60
5/30/2026
$8,434,197.49
$8,029,509.71
6/30/2026
$8,167,574.51
$7,714,841.69
7/30/2026
$7,916,733.17
$7,694,107.89
8/30/2026
$7,226,085.45
$7,233,567.71







28

--------------------------------------------------------------------------------









Attachment #4
TO EXHIBIT A


Allocated Rents For
Rental Schedule No. 1


Annual Allocation for Federal Income Tax
Allocation Period
Rent
Interest
 
 
 
12/30/2016
$386,545.94
$—
12/30/2017
$2,281,254.72
$(151,627.51)
12/30/2018
$2,281,254.72
$(156,110.45)
12/30/2019
$2,281,254.72
$(159,102.83)
12/30/2020
$2,281,254.72
$(160,539.17)
12/30/2021
$2,409,399.27
$(160,419.69)
12/30/2022
$2,788,200.21
$(155,949.81)
12/30/2023
$2,788,200.21
$(124,208.13)
12/30/2024
$2,788,200.21
$(93,046.02)
12/30/2025
$2,788,200.21
$(60,633.37)
8/30/2026
$1,851,055.14
$(17,939.84)
 
 
 
Total
$24,924,820.07
$(1,239,576.82)



29

--------------------------------------------------------------------------------





Attachment #5
TO EXHIBIT A
Description of Equipment


Equipment
Model Number
Serial Number
DFC3000 MBOP
FCE DFC3000Block 5
MB
DFC Module EAST NORTH
C1410
C1410-094
DFC3000 Inverter
Allen-Bradley PowerFlex N/A
Power Conditioning Unit 1.5 MW
41072889
DFC3000 Transformer
Hammond Power Solutions 480YV 2165A
Part Number
AA00647443
DFC3000 Switchgear
Gavan-Graham
 
PCU Chiller
Pfannenberg Model EB 350 SP 460/3/60
Part No. 42533505321
S15530808169
HRU
CAIN
7699
Load Leveler
Simplex
093083-1-1.1





Equipment
Model Number
Serial Number
DFC3000 MBOP
FCE DFC3000Block 5
MB
DFC Module EAST SOUTH
C1410
C1410-092
DFC3000 Inverter
Allen-Bradley PowerFlex N/A
Power Conditioning Unit 1.5 MW
40877273
DFC3000 Transformer
Hammond Power Solutions 480YV 2165A
Part Number
AA00647336
DFC3000 Switchgear
Gavan-Graham
 
PCU Chiller
Pfannenberg Model EB 350 SP 460/3/60
Part No. 42533505321
S15430806669
HRU
CAIN
 
 
 
 
FR3 Envirotemp
4038108C09
CBUC15080C100







30

--------------------------------------------------------------------------------





Equipment
Model Number
Serial Number
DFC3000 MBOP
FCE DFC3000Block 5
MB
DFC Module WEST NORTH
C1410
C1410-098
DFC3000 Inverter
Allen-Bradley PowerFlex N/A
Power Conditioning Unit 1.5 MW
41677509
DFC3000 Transformer
Hammond Power Solutions 480YV 2165A
Part Number
AA00647445
DFC3000 Switchgear
Gavan-Graham
 
PCU Chiller
Pfannenberg Model EB 350 SP 460/3/60
Part No. 42533505321
S15430806670
HRU
CAIN
7700
Load Leveler
Simplex
093083-1-1.2
 
 
 
FR3 Evirotemp
4038108C09
CBUL15080C100





Equipment
Model Number
Serial Number
DFC3000 MBOP
FCE DFC3000Block 5
MB
DFC Module WEST SOUTH
C1410
C1410-097
DFC3000 Inverter
Allen-Bradley PowerFlex N/A
Power Conditioning Unit 1.5 MW
41676726
DFC3000 Transformer
Hammond Power Solutions 480YV 2165A
Part Number
AA00647444
DFC3000 Switchgear
Gavan-Graham
 
PCU Chiller
Pfannenberg Model EB 350 SP 460/3/60
Part No. 42533505321
S15430806668







31

--------------------------------------------------------------------------------







Attachment #6
TO EXHIBIT A


Second Module Replacement Sinking Fund Reserve Schedule For
Rental Schedule No. 1
Second Stack Replacement Sinking Fund Reserve
Date
Deposit
Minimum Balance Requirement
12/31/2021
$324,400.00
$324,400.00
3/31/2022
$324,400.00
$648,800.00
6/30/2022
$324,400.00
$973,200.00
9/30/2022
$324,400.00
$1,297,600.00
12/31/2022
$324,400.00
$1,622,000.00
3/31/2023
$324,400.00
$1,946,400.00
6/30/2023
$324,400.00
$2,270,800.00
9/30/2023
$324,400.00
$2,595,200.00
12/31/2023
$324,400.00
$2,919,600.00
3/31/2024
$324,400.00
$3,244,000.00
6/30/2024
$324,400.00
$3,568,400.00
9/30/2024
$324,400.00
$3,892,800.00
12/31/2024
$324,400.00
$4,217,200.00
3/31/2025
$324,400.00
$4,541,600.00
6/30/2025
$324,400.00
$4,866,000.00
9/30/2025
$324,400.00
$5,190,400.00
12/31/2025
$324,400.00
$5,514,800.00
3/31/2026
$324,400.00
$5,839,200.00
6/30/2026
$648,800.00
$6,488,000.00





32